Citation Nr: 0929373	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the left knee (left knee disorder), to include as 
secondary to the service-connected right knee injury, post-
operative total knee arthroplasty.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, post-operative fusion (lumbar 
spine disorder), to include as secondary to the service-
connected right knee injury, post-operative total knee 
arthroplasty.

3.  Entitlement to an initial rating in excess of 10 percent 
prior to January 18 2006, and in excess of 30 percent from 
March 1, 2007, for a right knee injury, post-operative total 
knee arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 
1974 and from September 1977 to May 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which initially granted service 
connection for residuals of a right knee injury, and denied 
service connection for both chondromalacia patellae syndrome 
of the left knee and degenerative joint disease of the lumbar 
spine.

The issue of entitlement to service connection for a lumbar 
spine disorder, to include as secondary to service-connected 
right knee injury, is addressed in the REMAND portion of the 
decision below.



FINDINGS OF FACT

1.  The Veteran's current left knee disorder is causally or 
etiologically related to his service-connected right knee 
disability.

2.  Prior to January 18, 2006, the Veteran's right knee was 
productive of painful motion, but did not manifest slight 
recurrent subluxation or lateral instability, limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees.  

3.  After March 1, 2007, the Veteran's right knee did not 
manifest ankylosis, limitation of extension to 30 degrees or 
weakness of the knee.



CONCLUSIONS OF LAW

1.  A left knee disorder is proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.319, 3.303, 3.310(a) (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent prior to January 18 2006 and to an evaluation 
in excess of 30 percent from March 1, 2007 for a right knee 
injury, post-operative total knee arthroplasty have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5055 
(2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2006, March 2006, March 2007, 
and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims that provided 
additional guidance of the content of the notice that is 
required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Veteran was provided inadequate notice 
in compliance with Vazquez-Flores, however, the Court has 
also indicated that in claims for a higher initial evaluation 
after the claim for service connection has been substantiated 
and allowed, that further notice is not required.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In any event, at the Veteran's BVA hearing this notice matter 
was discussed and it was indicated by the Veteran and his 
representative that they understood the criteria used to 
evaluate the Veteran's knee disability and that it was their 
desire to waive any further notice in this case.  As such, 
the inadequate notice has not prejudiced the Veteran.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board notes that the Veteran's service treatment records 
(STRs), dated from December 1972 to May 1985 are unavailable.  
The Board notes that, in cases where the Veteran's STRs are 
unavailable through no fault of the Veteran, there is a 
heightened obligation to assist the Veteran in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

Beyond the absence of these records, the Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Service Connection

The Veteran essentially contends that his left knee 
disability is secondarily related to his service-connected 
right knee disability.  He indicated that during service, he 
was placed on a physical profile due to his knees.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Furthermore, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

There must be competent evidence showing the following: (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service or to 
a service connected disability.  See Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 
12 Vet. App. 247 (1999).

The available STRs reflect no treatment for or complaints of 
a left knee disorder.  These records reflect post-surgical 
treatment and physical profiles for the Veteran's right knee 
disorder, but are otherwise silent regarding a left knee 
injury or disorder. 

Following service, the Veteran first reported the onset of 
his left knee pain during his June 2006 VA examination.  He 
advised that he had been experiencing left knee pain for the 
two years prior.  He related that a private doctor had 
diagnosed left knee degenerative arthritis.  At the instant 
examination, the Veteran was diagnosed as having left knee 
chondromalacia patellae syndrome.  The examiner opined that 
the Veteran's left knee disorder was not related to any in-
service injuries or events as there were no complaints of, or 
treatment for, a left knee condition in service.  The 
examiner indicated that the Veteran reported a full range of 
motion in his right knee prior to his 2005 surgery, and there 
would not have been sufficient alteration of gait or joint 
restriction to have affected his left knee.  He also noted 
that the chondromalacia of the left knee could be a result of 
the aging process, which was likely in the Veteran's case.  

In November 2006, the Veteran complained of left knee pain, 
and the following month, he underwent a MRI.  Following the 
MRI, the Veteran was noted to have findings consistent with 
an ACL strain.  There was no direct evidence of a complete 
ACL tear, meniscal cyst, or lateral meniscal tear identified.  
The collateral ligaments in his left knee appeared to be 
intact.  

In a September 2008 letter from the Veteran's private 
treating physician, he indicated that the Veteran had a long 
history of right knee problems leading to a right knee 
replacement.  He further noted that since that time, the 
Veteran has complained of problems in the left knee and this 
is secondary to the shifting of weight to the left knee.  
After reviewing the Veteran's medical records, this physician 
essentially indicated that it was more likely than not that 
the imbalance and weight bearing during the Veteran's post-
operative recovery and healing from the right knee 
replacement caused his left knee disorder.  The physician 
indicated that the Veteran may have to undergo a left knee 
replacement as well.

Upon review of the pertinent evidence of record, the Board 
finds that reasonable doubt exists as to whether the 
Veteran's current left knee disorder is secondarily related 
to his service-connected right knee disability.  There are 
two competing opinions as to whether the Veteran's left knee 
disorder was caused by his right knee disability, and both 
were based upon review of the Veteran's relevant medical 
records.  As such, the Board finds that the evidence is at 
least in relative equipoise as to the origin of his left knee 
disorder, and service connection for a left knee disorder is 
granted.

Increased Rating

The Veteran essentially contends that his right knee 
disability warrants an initial rating in excess of 10 percent 
prior to January 18, 2006, and a rating in excess of 30 
percent from March 1, 2007.  By way of background, a rating 
decision dated in July 2007 granted service connection for 
residuals of a right knee injury, post-operative total knee 
arthroplasty, and assigned a 10 percent evaluation from 
January 9, 2006.  That rating decision also assigned a 100 
percent evaluation from January 18, 2006 to March 1, 2007-
during his period of post-surgical convalescence and for a 
period of one year following the surgery.  Finally, the July 
2007 rating decision assigned a 30 percent evaluation for the 
right knee disability as of March 1, 2007.  All evaluations 
were assigned under Diagnostic Code 5055.  The Veteran has 
not appealed the time period relating to his 100 percent 
rating.  As such, the issue before the Board is entitlement 
to an evaluation in excess of 10 percent prior to January 18, 
2006, and in excess of 30 percent from March 1, 2007, for the 
right knee disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  While the Veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings." Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated as 30 percent disabled under 
Diagnostic Code 5055, which provides the rating criteria for 
the prosthetic replacement of a knee joint. Under this Code, 
for one year following implantation, the knee joint warrants 
an evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  Where there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.  The Board notes that this 
rating is only applicable to the Veteran from January 18, 
2006, the time of his right knee replacement.  Prior to this 
time, the Veteran should be evaluated under other Diagnostic 
Codes pertaining to the knee, such as Diagnostic Code 5010 
for traumatic arthritis or Diagnostic Code 5257, for 
instability or subluxation.

Diagnostic Code 5010, traumatic arthritis, directs that the 
evaluation of arthritis be conducted under Diagnostic Code 
5003, which states that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved,  38 C.F.R. § 4.71a, 
Diagnostic Code 5010, and in this case Diagnostic Codes 5260 
pertaining to limitation of flexion of the knee and 
Diagnostic Code 5261 pertaining to limitation of extension of 
the knee.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, a separate finding must be based on additional 
disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2008).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensable (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg. Extension of the leg limited to 5 
degrees is rated noncompensable (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.

In VA treatment records dated prior to his right knee 
replacement surgery, the Veteran was noted to have just had 
hardware removed from his right knee in preparation for his 
total knee replacement.  He had mild swelling and a range of 
motion from 0 to 85 degrees was noted in November 2005.  The 
Veteran filed for his application for benefits on January 9, 
2006.  On January 18, 2006, the Veteran underwent a total 
right knee replacement and was awarded a 100 percent rating 
from that time until March 1, 2007.  From January 9, 2006 to 
January 18, 2006, the Veteran was awarded a 10 percent rating 
for painful motion 

In June 2006, the Veteran underwent a VA examination of the 
joints.  The Veteran was noted to have persistent, post-
operative effusion.  The Veteran reported diminished range of 
motion in the right knee, and up until the 2005 hardware 
removal, he had full range of motion in the right knee.  He 
experienced flare-ups with inclines and squatting activities.  
The Veteran denied any additional weakness or restricted 
range of motion during the flare-ups.  During painful flare-
ups, he advised that he would take analgesics and would work 
through the pain with his symptoms easing within one hour.  
The Veteran further advised that he was unable to stand 
longer than 45 minutes and used a cane daily due to his right 
knee disability.  

In a June 2007 physical therapy initial assessment, the 
Veteran complained of right knee pain in the lateral aspect 
of the popliteal fossa and the medial aspect of the patella.  
He advised that on a scale from one to ten, his pain was at a 
four in terms of severity.  He reported that his pain worsens 
when he bends his right knee past 100 degrees or negotiates 
stairs.  The Veteran advised that he experienced consistent 
pain since his total right knee replacement.  He further 
reported that his right knee will suddenly give out and 
described that his knee springs forward.  Upon physical 
examination, the therapist noted that the Veteran's right 
patella faces medially and there was mild genu valgus in the 
right lower extremity.  Right knee range of motion testing 
revealed flexion from 0 to 110 degrees, with pain at 90 
degrees, full extension, and normal right hip range of 
motion.  There was joint tenderness found in the lateral 
aspect of the popliteal fossa and medial border of the 
patella.  The Veteran's gait revealed a notable limp favoring 
the left lower extremity.  Both the Drawer tests and 
lateral/medial stability tests were negative, as was the 
straight leg testing.  X-rays revealed no significant 
interval change in alignment or position of the right knee.  
Following initial treatment that same month, the Veteran's 
right knee flexion was to 125 degrees without pain.

In September 2007, the Veteran underwent further treatment 
for his right knee pain.  He advised that the brace 
significantly helps, but he still has "excruciating" pain 
with right knee flexion past 100 degrees.  At rest, the 
Veteran's pain is zero out of ten, and if he bends his knee 
too far, either while sitting or walking up stairs, it shoots 
up to a ten out of 10.  The Veteran advised that his 
orthopedic surgeon told him that his prosthetic patella was 
too small and likely caused the pain.  Objective testing 
revealed painful motion from 90 to 100 degrees in the right 
knee with the brace in place.  

Upon review of the evidence of record, the Board finds that 
the Veteran is not entitled to an initial rating in excess of 
10 percent for his right knee disability prior to January 18, 
2006.  There is no medical evidence of record dated prior to 
that date that demonstrates that his flexion of the right 
knee was limited to 30 degrees, nor is there evidence that 
his extension was limited to 15 degrees to warrant a higher, 
20 percent rating.  Additionally, there is no evidence of 
instability or recurrent subluxation to warrant a rating 
under Diagnostic Code 5257.  As such, the 10 percent rating 
for arthritis of the right knee is the highest rating 
allowable under the applicable regulations prior to January 
18, 2006.  Thus, an initial rating in excess of 10 percent 
for the right knee disability is denied.

Following the termination of the 100 percent evaluation for 
the Veteran's right knee disability, the Board also finds 
that the Veteran is not entitled to a rating in excess of 30 
percent for his right knee disability under Diagnostic Code 
5055.  Although the Veteran complains of pain upon flexion, 
there is no evidence of chronic residuals of severe painful 
motion or weakness in the right knee.  He reported severe 
pain, but only during certain circumstances, otherwise, he 
experienced no pain.  Further, range of motion testing in the 
right knee revealed flexion to 90 degrees with pain and full 
extension.  Although the Veteran complained of occasional 
giving out of the right knee, there is no objective evidence 
of recurrent subluxation or instability.  As such, a rating 
in excess of 30 percent, from March 1, 2007 for the Veteran's 
right knee disability is not warranted.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected right knee disability, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his right knee disability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
right knee disability, the Board finds that the evaluations 
currently assigned adequately reflect the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

Service connection for a left knee disorder is granted.

An initial rating in excess of 10 percent prior to January 
18, 2006 and to a rating in excess of 30 percent, from March 
1, 2007 for a right knee injury, post-operative total knee 
arthroplasty is denied.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that there is additional 
evidentiary development that needs to be done.

The Veteran contends that his currently diagnosed lumbar 
spine disorder is secondarily related to his service-
connected right knee disability.  There is no question that 
the Veteran is currently diagnosed as having degenerative 
joint disease of the lumbar spine, status-post lumbar fusion.  
Again, the Board observes that service connection is 
warranted for a disability which is proximately due to, or 
the result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310.  The United States Court of Appeals for 
Veterans Claims has also held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability, and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board finds that the medical evidence of record does not 
adequately permit appellate review of the appeal at this 
time.  This is particularly true as it pertains to the 
question of whether the Veteran's service-connected right 
knee disability aggravates or caused his lumbar spine 
disorder.  

In June 2006, the Veteran underwent a VA examination 
regarding his spine and was diagnosed as having degenerative 
joint disease of the lumbar spine, status-post fusion.  The 
examiner's opinion was that it was unlikely that the 
Veteran's current back disability was related to an event or 
injury in service.  In reaching this conclusion, the examiner 
indicated that the Veteran had not been treated for a back 
injury in service and was first noted to have injured his 
back in 1990.  The examiner did not, however, opine as to 
whether the Veteran's lumbar spine disorder was caused or 
aggravated by his service-connected right knee disability.  
Under these circumstances, the Board is of the opinion that 
the Veteran should be afforded a new VA examination to 
address the etiology of his lumbar spine disorder, including 
whether the disability has been caused or aggravated by his 
service-connected disabilities.  As service connection for a 
left knee disability was granted in the decision above, the 
examiner should also opine as to whether the Veteran's 
current lumbar spine disorder was caused or worsened by his 
bilateral knee disability.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
examination to determine the nature and 
etiology of his lumbar spine disorder.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, offer comments and an 
opinion as to the most likely etiology of 
any currently diagnosed lumbar spine 
disorder.  

The examiner should offer an opinion as to 
whether the any diagnosed lumbar spine 
disorder is causally or etiologically 
related to the service-connected bilateral 
knee disability.  The examiner should also 
address whether the service-connected 
bilateral knee disability chronically 
worsens or increases the severity of his 
lumbar spine disorder.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


